Whiteield, C. J.,
delivered the opinion of the court.
We think the court, in the light of modern authorities in this state and elsewhere, erred in construing the $800 to have been fixed as liquidated damages, and not as a penalty. See Bright v. Rowland, 3 How. (Miss.), 398. So far as the defense of drunkenness is concerned, the jury have settled that;' and, there being evidence to support their finding, we would not be warranted in interfering with it.

The judgment of the court beloiv is reversed, and the cause remanded.